Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 3-7 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amended claim language, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
Applicant’s arguments, in view of the amended claim language, with respect to the 35 USC 103 rejections have been fully considered and are not persuasive. 
Applicant argues that Malmaison does not disclose the neutron positioning device to expose a plurality of penetration parts and merely teaches extracting and cutting a thimble (250) and removing segmented thimble (25) through a conduit. Malmaison discloses “the part of the thermowell which is introduced into the reactor vessel can be cut into substantially shorter sections” ([221]) and each of the measurement tubes (5) allows for the passage of the thermowell between the measurement conduits ([21], [30]). As such, the cutting of the thermowells from the measurement conduits would expose a plurality of penetrated parts in the measurement conduits in the biological shielding concrete because the thermowells of the measurement conduits are removed. The examiner respectfully disagrees with the Applicant’s assertion that none of the penetrated parts in the biological shielding concrete are exposed. The removal of the thermowells 25 from the measurement conduits would expose the central cavity of the conduit, as it is formed in the biological shielding concrete. Additionally, the removal of the cut parts from the holes in the concrete leaves the holes empty, which is what is shown in Applicant’s Fig. 6. 
Applicant further argues that Shoici does not teach the sequential processes of exposing a plurality of penetrated parts, inserting a part of the cutting device into the plurality of penetrated parts and breaking up the biological shielding into a plurality of sub-concrete parts by using the cutting device. Shoici teaches a method for cutting shielding through a penetrated part in the shield wall. Therefore, the combination of the penetrated parts of Malmaison and the method step of cutting the biological shield wall through the penetrated parts of Shoici renders claim 1 obvious. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Malmaison FR 2707418 in view of Shoichi JP 2005083923.
Regarding claims 1 and 7, Malmaison discloses a nuclear reactor decommissioning method comprising: decommissioning a neutron detector positioning device ([21] “fission detectors and thermocouples are used which are moved by remote control inside tubes closed at one of their ends called thermowells”; [134] “to perform the extraction of thermowells arranged in measuring conduits 5” and [221] “the part of the thermowell… is cut”) installed to biological shielding concrete (1,7) surrounding a nuclear reactor (3) to expose a plurality of penetrated parts in the biological shielding concrete (during the decommissioning, the cutting and extraction of the thermowells would expose a plurality of penetration holes in the biological shielding concrete), wherein the plurality of penetrated parts are cavities formed in the biological shielding concrete for accommodating the neutron detector device  (see Fig. 1) and therefore pre-exist before decommissioning the neutron detector positioning device (the neutron detector positioning device is installed for use during the operation of the reactor and therefore pre-exist before decommissioning). 
Malmaison is silent with respect to decommissioning a biodegradable concrete. 
Shoichi teaches a decommissioning method of biological shielding concrete of a nuclear power plant ([0001]), comprising: inserting a part of a cutting device into a plurality of penetrated parts ([0035] “A horizontal hole 9 is formed, and a diamond wire 18 of a wire saw device 17 (not shown in FIG. 5) is inserted into the horizontal hole 9 from the work space 6”); and breaking up the biological shielding concrete into a plurality of sub-concrete parts by using the cutting device ([0036] “By performing such a horizontal cutting operation continuously over the entire circumference of the activation section 5, the activation section 5 is cut by the horizontal cutting surface 11 in the horizontal direction over the entire circumference” and [0037] “the activation part 5 is cut into blocks”) and wherein the cutting device includes a wire saw ([0035] “a diamond wire 18”).
A skilled artisan would recognize that after a nuclear power plant ceases operation, the facility must be decommissioned by safely removing it from service and reducing residual radioactivity to a level that permits release of the property and termination of the operating license1. Therefore, it would have been obvious to modify the decommissioning method of Malmaison with the decommissioning method of the biological shielding concrete of Shoichi to retire the reactor. Such a modification provides the predictable advantage of a decommissioning process that prevents the workers from being exposed to radiation during the removal, ensures safety during the dismantling ([0019]) and shortens the time required for dismantling ([0018]).
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Malmaison further discloses wherein the biological shielding concrete has an inner wall (inside side of 1,7) and an outer wall (outside side of 1,7), and the penetrated part extends from the inner wall to the outer wall (penetrated part formed by 5,6 extend from the inside to the outside of 1,7). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Malmaison FR 2707418 in view of Shoichi JP 2005083923 and further in view of Brun US Pub 20180190396. 
Regarding claim 4, the Malmaison-Shoichi outer wall with the penetrated part extending from the inner to the outer wall renders the parent claim obvious. The combination is silent with respect to a changing diameter of the penetrated part. 
Brun teaches (Fig. 2) an electrical penetration assembly wherein the penetrated part has a diameter smaller from the inner wall (123) toward the outer wall (141). It would have been obvious to modify the diameter of the Malmaison-Shoichi method with the changing diameter of Brun for the predictable advantage of limiting the “the leakage rate of the electrical penetration in the event of failure at a unitary feed-through, combined with a failure of the connector so as to meet safety criteria” ([0051]). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Malmaison FR 2707418 in view of Shoichi JP 2005083923 and further in view of JP 6171696 (referred to as JP). 
Regarding claims 5 and 6, the above-described combination teaches all the elements of the parent claim. Malmaison further discloses wherein the neutron detector position device includes: a neutron sensor adjacent to the nuclear reactor ([21] “fission detectors and thermocouples are used which are moved by remote control inside tube,” and as shown in Fig. 1 the tubes 5 containing the neutron detectors are adjacent 3), an external adjuster (11) disposed outside of the biological shielding concrete (1,7), a connection member (5) connected to the external adjuster 5 is connected to 11) and penetrating the biological shielding concrete (5 penetrates 1,7), the decommissioning of the neutron detector positioning device installed to the biological shielding concrete includes: cutting the external adjuster and the connection member  ([134] “The assembly 11 can be placed in an intermediate position making it possible to perform the extraction of thermowells arranged in measuring conduits 5”) and separating the connection member from the biological shielding concrete to expose the penetrated part in the biological shielding concrete (during the decommissioning, the cutting and extraction of the thermowells would expose a plurality of penetration holes in the biological shielding concrete). Malmaison discloses the external adjuster is configured to move ([129-134] low, upper and intermediate position) but does not explicitly disclose an external adjuster configured to move the neutron sensor, moving the neutron sensor by pulling the external adjuster or a transfer unit. 
JP (cited via IDS) teaches a neutron detector decommissioning device (Fig. 1) including a neutron sensor (“neutron flux detector”; 1 ) adjacent to the nuclear reactor (“in a housing embedded in a shielding wall surrounding a reactor vessel”); an external adjuster (5) disposed outside of the biological shielding concrete (A) and configured to move the neutron sensor (1; “provided freely to move”); and a connection member (6) connecting the neutron sensor and the external adjuster to each other (1 and 5 are connected by 6) and penetrating the biological shielding concrete (A), and the decommissioning of the neutron detector positioning device installed to the biological shielding concrete includes: moving the neutron sensor to close to the biological shielding concrete inner wall (“freely to move between a neutron flux detection position and an exit position”) by pulling the external adjuster (“pushes the moving seat of the detection container to the neutron flux position” and a skilled artisan would recognize that the neutron detection container would necessarily involve being pulled when it is removed); a transferring unit (4, 4a) installed under the neutron sensor (4, 4a), and the neutron sensor is moved to the biological shielding concrete inner wall (A) riding on the transferring unit (description [0002] “riding seat”). It would have been obvious to modify the method of Malmaison with the neutron positioning device of JP as it produces no unexpected result. As JP teaches, the neutron detector positioning device is a conventional device for a neutron detector (description [0002]) and provides the advantage of a neutron flux detector that can be free moved between a detection position and an exit position. Additionally, the examiner notes that the structure of the neutron device and how it moves doesn’t have any bearing on a method of decommissioning. Both the neutron devices of Malmaison and JP have penetrations through the shield wall which is the required structural to fulfill the active decommissioning method steps.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.nrc.gov/reading-rm/doc-collections/fact-sheets/decommissioning.html